Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 1 of 12




   DISTRICT COURT, CITY AND COUNTY OF                     DATE FILED: October 30, 2018 3:17 PM
   DENVER,                                                FILING ID: 7DCAC8F174D06
   STATE OF COLORADO                                      CASE NUMBER: 2018CV34035


   Court Address:
   1437 Bannock Street, Rm 256
   Denver, CO 80202
   ______________________________________________

   Plaintiff:

   NANCY MILLER,

   v.
                                                               COURT USE ONLY 
   Defendant:

   COMMVAULT SYSTEMS, INC.


   Attorneys for Plaintiff:                                   Case No.

   J. Mark Baird                                              Division/Courtroom:
   Beth Doherty Quinn
   BAIRD QUINN LLC
   The Bushong Mansion
   2036 E. 17th Avenue
   Denver, CO 80206
   T: 303.813.4500
   F: 303.813.4501
   jmb@bairdquinn.com
   bdq@bairdquinn.com


                       PLAINTIFF’S COMPLAINT AND JURY DEMAND


        Plaintiff Nancy Miller, by and through her attorneys, Baird Quinn LLC, states and alleges
  her Complaint against Defendant Commvault Systems, Inc., as follows:




                                  EXHIBIT A
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 2 of 12




                               I.      NATURE OF CLAIMS

        1.      Plaintiff Nancy Miller (“Plaintiff” or “Ms. Miller”) was employed by Defendant
  Commvault Systems, Inc. (“Defendant” or “Commvault”) as a Senior Manager, Cloud Solutions
  Marketing, from about July 2014 through July 14, 2017.

          2.      Defendant, through its agents, subjected Ms. Miller to unlawful discrimination due
  to her age, in violation of the Age Discrimination in Employment Act of 1967, as amended, 29
  U.S.C. § 623(a)(1) (“ADEA”), and due to her gender, in violation of Title VII of the Civil Rights
  Act of 1964, as amended, 42 U.S.C. §2000e et. seq. (“Title VII”). Defendant also retaliated against
  Ms. Miller due to her complaints about Defendant’s unlawful discrimination against her, in
  violation of the ADEA and Title VII.

          3.    Defendant also failed to pay Ms. Miller her earned variable compensation in
  violation of Defendant’s contractual obligations to Ms. Miller and in violation of the Colorado
  Wage Act, C.R.S. 8-4-101 et seq.

          4.      This is an action for damages and other relief for the injuries suffered by Plaintiff
  due to Defendant’s discriminatory and retaliatory conduct, in violation of the ADEA and Title VII,
  breach of its contractual obligations, and violation of the Colorado Wage Act.

                     II.    PARTIES, JURISDICTION AND VENUE

        5.      Plaintiff Nancy Miller is an individual residing in the State of Colorado at 645
  Krameria Street, Denver, Colorado 80220. Ms. Miller’s date of birth is July 12, 1952.

         6.      Defendant Commvault is a Delaware corporation with its principal place of
  business at 1 Commvault Way, Tinton Falls, New Jersey, 07724.

        7.      At all relevant times, Plaintiff was an employee of Commvault within the
  meaning of Title VII, the ADEA and the Colorado Wage Act.

        8.      At all relevant times, Commvault was an “employer” of Plaintiff within the
  meaning of Title VII, the ADEA and the Colorado Wage Act.

         9.      This Court has jurisdiction over this case because Defendant conducted business,
  subjected Ms. Miller to discriminatory and retaliatory actions, breached its contractual obligations
  and violated the Colorado Wage Act within this judicial district.

          10.    This Court is the proper venue for this action because Defendant conducted
  business, subjected Ms. Miller to discriminatory and retaliatory actions, breached its contractual
  obligations and violated the Colorado Wage Act within this judicial district.

          11.    All procedural prerequisites for the filing of this suit have been met. Plaintiff
  filed timely Charges of Discrimination (original and amended) alleging gender and age
  discrimination, and retaliation, against Commvault, with the Equal Employment Opportunity

                                                   2
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 3 of 12




  Commission (“EEOC”) and Colorado Civil Rights Division (“CCRD”) and filed this action
  within ninety (90) days of receiving a Notice of Right to Sue from the EEOC.

                           III.   GENERAL ALLEGATIONS

        1.     In or about July 2014, Ms. Miller become employed by Commvault as Senior
  Manager, Cloud Solutions Marketing (“Senior Manager”).

          2.     Commvault is a publicly traded data protection and information management
  software company. Commvault assists organizations with data backup and recovery, cloud and
  infrastructure management, retention and compliance.

           3.      Commvault has very few women in senior management positions. As a result, in
  mid-2015, Commvault started supporting Women in Technology, a professional association for
  women working in the technology industry. Ms. Miller was very active at Commvault to support
  this initiative.

         4.      As Senior Manager, Cloud Solutions Marketing, Ms. Miller was the sole person
  responsible for marketing to “Service Providers.”

           5.    Service Providers purchase cloud software licenses from Commvault and
  subsequently sell cloud data management, disaster recovery, and incremental products as a service
  to their customers.

         6.     Verizon, Rackspace, Expedient, and Peak 10 are examples of Commvault Service
  Providers.

         7.      As Senior Manager, Ms. Miller developed strategic marketing initiatives to
  augment Service Providers’ efforts selling Commvault’s cloud services to their customers and
  attempted to recruit and onboard additional Service Providers for the Company.

          8.      As Senior Manager, Ms. Miller executed multiple joint marketing plans with
  Commvault Service Providers and managed the funding and budget reconciliation process for
  those initiatives for three years.

          9.    Commvault management gave Ms. Miller Key Performance Indicators (“KPI”) to
  objectively measure and evaluate her performance.

         10.    Ms. Miller consistently achieved or exceeded the individual KPI’s given to her.

       11.     Commvault used the KPI’s to evaluate the success of employees and the
  Company in achieving financial goals and business objectives.

         12.     While Commvault did not give Ms. Miller any formal performance evaluations,
  she always received consistent positive feedback from her supervisors, peers and customers
  regarding her performance.

                                                 3
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 4 of 12




          13.     In recognition of her significant contributions, Commvault gave Ms. Miller
  regular salary increases, bonuses, and Restricted Stock Units (“RSUs”).

         14.    Commvault did not subject Ms. Miller to any disciplinary action at any point
  during her employment.

         15.     Commvault did not give Ms. Miller any performance counseling for any alleged
  poor or unsatisfactory performance at any time.

         16.    In February 2017, Gaurav Malhotra, was hired by Defendant as Director of
  Service Providers and System Integrators, Global Partner Marketing.

         17.     Mr. Malhotra is approximately 40 years old. The position was not posted and Ms.
  Miller was not given the opportunity to interview for this position.

        18.   After he was selected, Mr. Malhotra was directed to terminate Ms. Miller’s
  employment. He did not, however, terminate her at that time.

        19.      After he was selected as Director of Service Providers and System Integrators,
  Ms. Miller started reporting to Mr. Malhotra.

         20.    Neither Mr. Malhotra nor anyone else in Commvault management had a
  conversation with Ms. Miller about any “new” duties or role with Systems Integrators, nor was
  she provided with a new or revised job description.

          21.    While Commvault claims that Ms. Miller’s job responsibilities with System
  Integrators was changed, it did not change her job description to reflect duties different than
  those duties Ms. Miller had successfully performed throughout her employment.

         22.      At the time Mr. Malhotra took over as Ms. Miller’s manager in February, she had
  responsibilities for both Service Providers and Systems Integrators.

        23.     Ms. Miller executed multiple projects with Systems Integrators on behalf of the
  Defendant and performed these duties in a satisfactory manner.

          24.      In April 2017, Ms. Miller told Mr. Malhotra that she had significant experience
  working with Global Service Integrators (“GSI”), found the work interesting, and expressed
  interest in taking on added responsibility in this area as she had been performing that work for
  several months.

        25.     Rather than allow Ms. Miller to continue working with System Integrators,
  Defendant took those responsibilities away from her and gave them to Bryan Broderick, a male
  employee about 40 years younger than Ms. Miller.




                                                   4
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 5 of 12




          26.      Mr. Broderick was significantly less qualified than Ms. Miller for the Systems
  Integrator role.

          27.   Prior to his selection, Mr. Broderick had most recently been employed as an
  intern at Commvault.

          28.     During Commvault’s Sales Kickoff in April 2017, Mr. Malhotra scheduled a
  “mandatory” meeting for all Global Service Provider Account Managers that was in direct
  conflict with a previously scheduled Women in Technology session.

          29.     Mr. Malhotra refused to reschedule the “mandatory” meeting when it was brought
  to his attention. As a result, key female Account Managers were unable to attend his
  presentation which covered the FY18 Service Provider route-to-market marketing plan.

          30.    Mr. Malhotra further refused to allow Ms. Miller to attend the Sales Kickoff
  event, even though her peers in Marketing were in attendance.

         31.    When Ms. Miller informed Mr. Malhotra that she was attending a one-day
  Colorado Technology Association Women in Technology event on June 9, 2017, sponsored by
  Commvault. He replied, “What do you women do at these female events anyhow?” Ms. Miller
  was taken aback as the keynote speaker was Meg Whitman, CEO of Hewlett Packard Enterprise,
  one of Commvault’s most strategic customers.

        32.     In the April – June 2017 time frame, Commvault management decided to remove
  Ms. Miller from her position.

         33.     Mr. Malhotra found an alternative position for Ms. Miller in Field Marketing.

          34.   Mr. Malhotra spoke with the Chief Marketing Officer and management in Field
  Marketing, and made arrangements for Ms. Miller to transfer to Field Marketing at her current
  salary.

         35.    Ms. Malhotra arranged for Ms. Miller to transfer to the Field Marketing position
  because he thought she was highly qualified for the position.

         36.     Ms. Miller was highly qualified for the Field Marketing position.

          37.    In June 2017, Mr. Malhotra went to corporate headquarters and met with a
  representative of Human Resources, who said that Ms. Miller would not be permitted to transfer
  to the Field Marketing position because the decision had been made to let her go.

        38.     On June 13, 2017, Ms. Miller had a regularly scheduled telephone call with Mr.
  Malhotra. Lisa McGahran participated in the call.




                                                   5
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 6 of 12




          39.    Mr. Malhotra advised Ms. Miller during this telephone call that that her “skill set”
  did not match the requirement for the direction of the organization and that she was being
  removed from her position and had thirty (30) days to find another position at Commvault.

         40.   Ms. McGahran further told Ms. Miller that while she had great skills, Commvault
  needed someone with a more strategic as opposed to tactical approach to the business.

          41.    Ms. Miller asked Ms. McGahran what would happen if she did not find another
  position within the thirty (30) day period and was advised that “severance options” would be
  discussed at that time.

          42.      Mr. Malhotra contacted Plaintiff after the phone call on June 13, 2017 and stated
  that he was sorry this had happened to her, that he had done everything in his power to “save”
  her, and that it had not been his sole decision to remove her from her position, but a wider
  management decision.

         43.    On June 15, 2017, Plaintiff spoke with Mr. Malhotra’s manager, Dan Dufault who
  contradicted Mr. Malhotra’s assertion and told Ms. Miller that the decision had been made by
  Mr. Malhotra.

         44.    By email, dated June 20, 2017, Plaintiff wrote to Ms. McGahran and complained
  about age and gender discrimination as follows:

                 I am following up on my conversation with you and Gaurav
                 Malhotra on Tuesday, June 13, 2017. I am very disappointed about
                 my termination, the terms of which I believe are unsupportable,
                 and I believe this is due to my age and gender.

                 ●    During the call on June 13, Gaurav informed me that my skill
                 set does not match the direction of the group and that someone
                 with a more “strategic” approach was needed.

                 ●      This call occurred after only 4 months of direct supervision
                 and 2 in-person meetings with Gaurav.

                 ●      For the first three months reporting to Gaurav, until the first
                 week of May 2017 (5 weeks into Q1 FY18), Gaurav repeatedly
                 informed me that development of the FY18 strategic plan for
                 Service Providers and Global System Integrators was on hold
                 because we did not have a finalized, approved budget for FY18.

                 ●      Gaurav did not ask me to take on any strategic roles,
                 although I offered multiple times to work with him on the strategic
                 plan.




                                                   6
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 7 of 12




                ●      Gaurav has NEVER communicated to me what, if anything,
                I was lacking in skills.

                ●      I have consistently met all quarterly KPIs established for
                my position; in fact, in our call, you and he confirmed that this
                decision was not motivated by my performance.

                ●       I have not been counseled or told that I need to acquire new
                skills.

         45.     On June 22, 2017, by email to Mr. Dufault and Mr. Malhotra, Ms. Miller
  confirmed that she was transitioning her work to Mr. Broderick as directed as follows:

                As discussed, I have transitioned my GSI and SP account
                responsibilities to Bryan Broderick.

                I have also forwarded you both several emails from Roger
                Hamshaw and Jim Wren regarding my work with OnX, Fujitsu and
                NTT Data Services. Those emails are reflective of the strength and
                value of the customer relationships I’ve built, and the feedback
                I’ve received from customers and management regarding my
                performance and contribution to the business. I have several other
                samples that I would be happy to provide you.

                I question a business strategy that has the effect of disrupting these
                relationships.

          46.     On July 6, 2017, Plaintiff had a telephone conversation with Ms. McGahran who
  advised her that she had completed her investigation and found no discrimination. She reiterated
  that Ms. Miller was being terminated due to changes in the direction of the market and the
  perception that she was no longer the right person for the role. Ms. McGahran refused the share
  the details of her investigation with Ms. Miller.

         47.   Between June 13 and July 14, 2017, Ms. Miller applied for the positions of Senior
  Product Marketing Manager; Director, Campaigns; and Field Marketing Manager, Western
  Region.

         48.    Ms. Miller was highly qualified for the positions for which she applied.

          49.    Commvault did not select her for any of the positions due to her gender, age and
  protected activity.

           50.     Commvault has refused to pay Ms. Miller her quarterly variable compensation for
  the first quarter of 2018, even though she met her performance objectives (KPIs) for that quarter
  and earned a quarterly bonus.



                                                  7
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 8 of 12




         51.     Ms. Miller was told by Defendant that the variable compensation would be paid,
  however, after she filed her Charge of Discrimination, Commvault reversed this decision and has
  refused to pay the variable compensation.

        52.      After Plaintiff was discharged, Commvault selected a woman twenty (20) years
  younger to replace the Plaintiff.

          53.    Ms. Miller learned that Commvault had recently taken similar actions against
  several other women within the protected age group.

          54.    Defendant has excluded Ms. Miller from opportunities based on the stereotypes
  and subjective criteria that have prevented women from achieving their potential and in which
  Commvault continues to have a disproportionate lack of women in executive management
  positions within the company.

         55.    As a result of Plaintiff’s discharge, she lost her salary, benefits, Employee Stock
  Purchase Plan investment opportunities, 428 RSU’s, and employer contributions under the
  401(k) plan.

          56.     Ms. Miller has suffered significant anxiety, humiliation, emotional distress and
  stress due to the discrimination and retaliation alleged above.

                                    IV. CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                                   VIOLATION OF TITLE VII

          57.     Plaintiff incorporates paragraphs 1 through 56 of this Complaint as if fully set
  forth herein.

          58.    Defendant discriminated against Ms. Miller because of her sex in violation of 42
  U.S.C. § 2000e et seq., by removing her from her position, not selecting her for other available
  positions for which she was qualified, terminating her from her position, and subjecting her to
  other adverse employment actions.

          59.     The effect of the actions of Defendant has been to limit, classify and discriminate
  against Ms. Miller such that she has been deprived of employment opportunities because of her
  sex in violation of 42 U.S.C. § 2000e et seq.

         60.    Ms. Miller has been damaged by the discriminatory actions of Defendant as
  alleged above by being deprived of income, continuing employment, and the opportunity for
  other employment benefits, in an amount to be proven at trial.

         61.     Ms. Miller has suffered significant emotional distress as a result of Defendant’s
  discriminatory actions against her.



                                                    8
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 9 of 12




          62.    The discriminatory actions and inactions of Defendant alleged above were
  engaged in intentionally, and with malice or with a reckless indifference to Ms. Miller’s civil
  rights.

         63.     As a result of these discriminatory and unlawful actions, Plaintiff has suffered and
  continues to suffer damages, including both economic and non-economic losses.

                         SECOND CLAIM FOR RELIEF
          VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

          64.     Plaintiff incorporates paragraphs 1 through 63 of this Complaint as if fully set
  forth herein.

          65.    Defendant discriminated against Ms. Miller due to age her in violation of 29
  U.S.C. 621 et. seq., by removing her from her position, not selecting her for other available
  positions for which she was qualified, terminating her from her position, and subjecting her to
  other adverse employment actions.

          66.     The effect of the actions of Defendant has been to limit, classify and discriminate
  against Ms. Miller such that she has been deprived of employment opportunities because of her
  age in violation of 29 U.S.C. § 621 et seq.

          67.     Ms. Miller has been damaged by the actions of Defendant as alleged above by
  being deprived of income, continuing employment, and the opportunity for other employment
  benefits, in an amount to be proven at trial.

         68.     Ms. Miller has suffered significant emotional distress as a result of Defendant’s
  age discrimination against her.

                                   THIRD CLAIM FOR RELIEF
                                        RETALIATION

          69.     Plaintiff incorporates paragraphs 1 through 68 of this Complaint as if fully set
  forth herein.

          70.     Defendant retaliated against Ms. Miller due to her complaints about gender and
  age discrimination in violation of 29 U.S.C. 621 et. seq., and 42 U.S.C. § 2000e et seq., by not
  selecting her for other available positions for which she was qualified, terminating her from her
  position, refusing to pay variable compensation to her and subjecting her to other adverse
  employment actions.

          71.    The effect of the actions of Defendant has been to limit, classify and discriminate
  against Ms. Miller such that she has been deprived of employment opportunities because of her
  protected activity in violation of 29 U.S.C. § 621 et seq. and 42 U.S.C. § 2000e et seq.




                                                    9
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 10 of 12




           72.     Ms. Miller has been damaged by the actions of Defendant as alleged above by
   being deprived of income, continuing employment, and the opportunity for other employment
   benefits, in an amount to be proven at trial.

            73.    Ms. Miller has suffered significant emotional distress as a result of Defendant’s
   retaliation against her.


                                   FOURTH CLAIM FOR RELIEF
                                     BREACH OF CONTRACT

           74.     Plaintiff incorporates paragraphs 1 through 73 of this Complaint as if fully set
   forth herein.

         75.     Defendant adopted a Variable Compensation Plan governing Ms. Miller’s
   compensation.

           76.    Under the Variable Compensation Plan, Ms. Miller earned variable compensation
   by attaining 100% of her Plan goals.

           77.     Ms. Miller attained 100% of her Plan goals for the 4th Quarter of 2017.

           78.     As a result, Ms. Miller was entitled to variable compensation for the 4th Quarter of
   2017.

          79.     Commvault materially breached its contractual obligations to Ms. Miller by failing
   and refusing to pay her variable compensation to her in the 4th Quarter of 2017 even though she
   met her Plan goals.

         80.       Due to Commvault’s breach of its contractual obligations, Ms. Miller has suffered
   damages.

                              FIFTH CLAIM FOR RELIEF
                   BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

           81.     Plaintiff incorporates paragraphs 1 through 80 of this Complaint as if fully set
   forth herein.

           82.     Ms. Miller performed services for Defendant.

          83.    By failing to pay Ms. Miller variable compensation for the 4th Quarter of 2017, even
   though she met her Plan goals, Defendant breached a covenant of good faith and fair dealing with
   Ms. Miller.

           84.     Ms. Miller has been damaged by Defendant’s conduct.



                                                    10
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 11 of 12




                                      SIXTH CLAIM FOR RELIEF
                                       COLORADO WAGE ACT

             85.    Plaintiff incorporates paragraphs 1 through 84 of this Complaint as if fully set forth
   herein.

             86.    Defendant failed to pay Plaintiff wages as defined by the Colorado Wage Act.

           87.     The variable compensation identified in this Complaint had been earned by Ms.
   Miller as of the date of her discharge.

           88.   The variable compensation identified in this Complaint were determinable as of the
   date of Ms. Miller’s discharge.

             89.    After her discharge, Ms. Miller demanded payment of the wages from Defendant.

          90.       Defendant did not pay all wages to Ms. Miller as required in Ms. Miller’s demand
   for wages.

             91.    Defendant violated its obligations under the Colorado Wage Act.

             92.    Defendant’s violation of the Wage Act was willful.

            93.    Plaintiff is entitled to recover penalties under the Wage Act due to Defendant’s
   failure to pay earned, vested and determinable wages to Plaintiff.


    PLAINTIFF HEREBY DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

             WHEREFORE, Plaintiff Nancy Miller respectfully moves this court and prays for:

          a.       Damages for past and future lost wages and benefits and for lost employment
   opportunities, and other compensatory damages, in an amount to be proven at trial;

           b.     Damages for emotional distress incurred by Ms. Miller due to the discriminatory
   and tortious practices of Defendant, in an amount to be proven at trial;

           c.      Compensatory damages, including physical/medical injury and harm, emotional
   pain, suffering, inconvenience, mental anguish, and loss of enjoyment of life, in a sum to be
   determined by the court and jury;

             d.     Penalties under the Colorado Wage Act;

             e.     Attorneys’ fees and litigation costs;


                                                     11
Case 1:18-cv-02979-DDD-STV Document 3 Filed 11/19/18 USDC Colorado Page 12 of 12




        f.     Pre- and post-judgment interest;

        g.     Such other relief as the Court may deem appropriate.

        DATED this 30th day of October, 2018.


                                                       Respectfully submitted,

                                                       BAIRD QUINN LLC

                                                       Original signature on file with firm




                                                       /s/ J. Mark Baird ____________________
                                                       J. Mark Baird




                                                  12
